On rehearing. After the foregoing opinion was filed the plaintiff’s motion for rehearing was granted. The decision rested in part upon a ground not presented in argument and rehearing afforded the parties an opportunity to be heard respecting it. See Perkins v. Company, 90 N. H. 534, 539.
Duncan, J.
The plaintiff’s argument on rehearing is directed primarily to the proposition that the Commissioner of Motor Vehicles had in his possession following the accident of June 13, 1953, all the information necessary to the performance of his *187statutory duties, and that he consequently cannot be held to have relied upon the plaintiff’s failure following the accident to inform him of the limited coverage afforded by its policy. The argument will not withstand analysis.
If it is assumed that the plaintiff filed a certificate of insurance showing issue of a “non-owner policy” to Come, this was done in early January 1952, when the first policy was issued. The Commissioner had no information from the company between then and June 13, 1953, as to whether the company had or had not issued a policy affording broader coverage. In the interim the insured had registered a motorcycle, representing that the vehicle was insured by the plaintiff company. The information contained in his accident report filed after the accident was at best inconclusive. The Commissioner received no further information from the plaintiff upon which he could reasonably rely, except the information implied in its silence after notice of the accident.
The statutory provisions prescribing the action to be taken following an accident do not contemplate that the question of suspension of the operator’s license and registration (RSA 268:5 I) shall be decided upon information furnished by the insurer long before the accident occurs. It is to be determined upon a basis of the insurer’s notification to the Commissioner after the accident, or the lack of such notification. S. 5 IV. As the foregoing opinion points out, the insurer is charged after notice of the accident with the duty of advising the Commissioner if its policy does not satisfy the statute as security against liabilities arising from the accident. The statute in effect directed the Commissioner to rely upon the plaintiff’s silence as evidence that “a [motor vehicle] policy . . . was in effect at the time of the accident.” Id. The Commissioner took no action suspending the insured’s registration, or requiring him to furnish security. We therefore reaffirm our conclusion that he must be held to have relied upon the plaintiff’s silence.
Our conclusion expressed in the opinion, that the Commissioner would have taken action under section 5 I if the plaintiff had advised him following the accident that its policy did not cover the motorcycle, does not strike us as a “perfect non sequitur” as the plaintiff suggests. The possibility that a clerical error may have accounted for the issuance of the insured’s registration in March 1953 is understandable. However it is improbable that after receipt of a report of personal injury caused by the accident of June 13, *1881953, the Commissioner would have failed to suspend the insured’s registration as required by section 5 I, had the plaintiff notified him that there was no insurance coverage for this accident.
June 22, 1956.
Other arguments advanced by the plaintiff require no elaboration of views previously expressed. The order is

Former result affirmed.

All concurred.